Title: To George Washington from Henry Hollyday, 30 April 1785
From: Hollyday, Henry
To: Washington, George



Sir,
Maryland, Talbot County, 30th of April 17[8]5.

At the instance of my Neice Miss Harriot Rebecca Anderson, the youngest Daughter, and, now, only surviving Child of Mr William Anderson Merchant of London, deceas’d, I am induced to make this application to You, as one of the Executors of the late Colo. Thomas Colvill of Virginia, for payment to her of a Legacy devised her by that Gentleman.

   This Lady, who came into Maryland, from London, in October, 1775, & for several years past has been one of my family, is possess’d of a Letter on this subject dated Mount Vernon Septr 10th 1773, from You, Sir, to her brother Edward Anderson, who had from her Guardian a power of Attorney to receive this Legacy; but, as He died in the course of the following Spring, I conclude You never heard anything farther from him. She is also in possession of a Letter from Mr John West junr, another of the Colonel’s Executors, dated Alexandria Feb. 7th 1776, to her Uncle James Hollyday, of Queen Ann’s County; in which Mr West, among other things, says: “The late Colo. Thos Colvill died Octer 10th 1766, he made his will a few days before, and among other Legacies left Sixty or Eighty Pounds Sterling (Eighty I believe) to the youngest Daughter of Capt Wm Anderson in London. “—”The Money lies ready in London at any time, and we may expect the Genl✻ will return soon when this Affair shall be settled. I hope the young Lady will not be much injur’d by a few Month’s delay.”
Thus, Sir, has this matter rested till now, from a conviction of the impropriety of any measure which might have a tendency to divert your attention, from the great & important Affairs of the War, to the private concerns of an Individual.
I relie on the favor of Colo. Tench Tilghman to transmit this Letter under his own cover, & to inform you that the Lady in question, who is personally known to him, was received, and, ever since her arrival in this Country, has been acknowledged & treated, by her numerous Connexions & friends in these parts, as the person above described.
You will be pleas’d, Sir, to oblige me with an Answer through the hands of that Gentleman, and, if farther proof of Identity should be judged necessary, to point out the mode. I have the honour to be, Sir, Yr most obedt Servt

Henry Hollyday


✻Mr West had previously observed that General Washington was then absent on public affairs.

